Case 1:18-cr-00425-JFK Document 65 Filed 01/21/21 Page 1 of 1

   
   
 

 

USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONIC AL IY EW fty hy

cegmanuan cuter: Kimani

 

 

 

 

 

ov bead tes A Aa wh Bb hea
SOUTHERN DISTRICT OF NEW YORK EDOC &
Tee me x , ape gn
UF ATE Fi
UNITED STATES OF AMERICA .
~ Ve ORDER
LAWRENCE McAFEE, 18 Cr. 425 (JFK)
Defendant.
ee eee ea ea ea eae ee x

IT IS HEREBY ORDERED that, upon the defendant LAWRENCE
McAFEE’s release from custody, the Bureau of Prisons shall
provide the defendant (1) a copy of the defendant’s
prescriptions; and (ii) to the extent available, the remainder

of any of the defendant’s prescription medication.

SO ORDERED:

Mth 7. A Keeng,. _

“THE HONORABLE JOHN F. KEENAN —
“
Dated: January W, 2021

 

 
